   Case 19-21290-GLT            Doc 25     Filed 06/06/19 Entered 06/06/19 09:41:28                  Desc Rschd.
                                          First Mtg Ch 13 Page 1 of 1
Form RSC13

                                  United States Bankruptcy Court
                               WESTERN DISTRICT OF PENNSYLVANIA
                             ORDER AND RESCHEDULED MEETING NOTICE
                           NOTICE COMMENCEMENT OF CASE UNDER CHAPTER 13
                                     OF THE BANKRUPTCY CODE
                             MEETING OF CREDITORS, AND FIXING OF DATES
                                        Case No. 19−21290−GLT

In re: Debtor(s) (name(s) used by the debtor(s) in the last 6 years, including married, maiden, trade, and address):
    Cheryl A. Sierocki
    119 Friendship Lane
    Ligonier, PA 15658
Social Security No.:
   xxx−xx−8962
Employer's Tax I.D. No.:

NAME/ADDRESS OF ATTORNEY FOR DEBTOR                         NAME/ADDRESS OF TRUSTEE
Robert O Lampl                                              Ronda J. Winnecour
Robert O Lampl Law Office                                   Suite 3250, USX Tower
Benedum Trees Building                                      600 Grant Street
223 Fourth Avenue, 4th Floor                                Pittsburgh, PA 15219
Pittsburgh, PA 15222                                        Telephone number: 412−471−5566
Telephone number: 412−392−0330

DATE/TIME/LOCATION OF MEETING OF                            CONFIRMATION HEARING DATE/TIME/LOC
CREDITORS                                                   July 8, 2019
July 8, 2019                                                03:00 PM
03:00 PM                                                    3251 U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA
3251 U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA     15219
15219

                  ON AFFIDAVIT OF DEFAULT BY TRUSTEE, FAILURE OF THE
                  DEBTOR(S) TO APPEAR AT THE MEETING OF CREDITORS WILL
                  RESULT IN DISMISSAL OF THE CASE WITHOUT FURTHER NOTICE
                  OR HEARING.

Dated: 6/6/19                                               BY THE COURT

                                                            Gregory L. Taddonio
                                                            Judge
